Appeal from a judgment of the Supreme Court (Feldstein, J.), entered March 26, 2007 in Clinton County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner was convicted of three counts of robbery in the first degree, two counts of robbery in the second degree, grand larceny in the second degree, grand larceny in the fourth degree, two counts of unlawful imprisonment in the first degree and criminal possession of a weapon in the second degree after he was involved in the robbery of a credit union. He was sentenced to various terms of imprisonment, the maximum of which was 25 years for each count of robbery in the first degree. Petitioner’s conviction was later affirmed by this Court on appeal (People v Golston, 13 AD3d 887 [2004], Iv denied 5 NY3d 789 [2005]). He subsequently made the instant application for a writ of habeas corpus, which was denied by Supreme Court. This appeal ensued.
In support of his application, petitioner claims that County Court did not have jurisdiction over him because his arraignment was defective. This claim, however, was previously raised on direct appeal and rejected by this Court (id. at 888). Inasmuch as petitioner bases his application on the same ground that he raised on direct appeal, habeas corpus relief is unavailable (see People ex rel. Govan v Bennett, 304 AD2d 996 [2003], lv denied 100 NY2d 508 [2003]; People ex rel. Moore v Miller, 244 AD2d 735, 735 [1997], lv denied 91 NY2d 808 [1998]). Therefore, Supreme Court properly denied the application.
Mercure, J.P., Peters, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.